In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), entered April 4, 1991, as granted the motion by the defendant Incorporated Village of Port Jefferson for summary judgment dismissing the complaint as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that the plaintiffs’ failure to serve the requisite notice pursuant to Village Law § 6-628 acts as a bar to the claims against the defendant Incorporated Village of Port Jefferson (see, Monteleone v Incorporated Vil. of Floral Park, 74 NY2d 917; Buccellato v County of Nassau, 158 AD2d 440). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.